Citation Nr: 1130978	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal on the basis that the appellant's deceased husband did not have the required military service to be eligible for VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development.  Although the Board regrets the delay, it is necessary to ensure that the appellant is afforded every possible consideration with respect to her claim seeking entitlement to VA death benefits.  

Eligibility for VA benefits is based on statutory and regulatory provisions, which define an individual's legal status as a veteran of active military service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a grant of VA benefits, a claimant must establish that he or she (or the person based on whose service he or she is claiming benefits) is or was a "veteran," defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Active military, naval, or air service includes active duty.  "Active duty" is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6. The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.10.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity benefits, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certification of Release of Discharge from Active Duty) or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained therein is accurate.  38 C.F.R. § 3.203(a).

The U.S. Court of Appeals for Veterans Claims has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Furthermore, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Id.  In cases for VA benefits where requisite veteran status is at issue, the relevant question is whether the claimant (or, here, the claimant's decedent) had qualifying service under title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding upon VA.  38 C.F.R. § 3.203.  

Moreover, under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are not eligible for VA benefits unless a United States service department documents or certifies their service.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Soria, supra.

In this case, the RO requested verification of service through the National Personnel Records Center (NPRC).  Initially, in June 2009, the RO mistakenly entered the name of the claimant on the Request for Information, VA Form 21-3101 (JF), in the space for the name under which the purported veteran served.  This elicited a negative response from the NPRC.

Then, in November 2009 and January 2010, the RO re-submitted the Request for Information form, with the decedent's name entered in the appropriate space.  In these requests, the RO included the last and first name of the appellant's deceased spouse as shown on documents such as the application filed by the appellant with the Philippine Veterans Affairs Office for old age pension for the surviving spouse of a veteran, a letter from the Office of the Municipal Mayor in Catanauan, Quezon, from the Republic of the Philippines, and the Certification from the Armed Forces of the Philippines dated April 1996.  The RO also included an additional name under which the individual might have served, which was the same first and last names with the addition of a middle name.  The NPRC responded in January and February 2010 to the effect that the subject individual had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

However, the Board notes that the appellant provided an alternate spelling of her deceased spouse's last name on her May 2009 claim for death pension, VA Form 21-534.  It is also noted that this is how his last name is spelled on his certificate of death and the certification from the Republic of the Philippines Office of the Civil Registrar in Catanauan, Quezon, regarding certain facts concerning his death.  The difference is that the single letter "s" in the version utilized by the RO is doubled in this alternate spelling, and the double letter "r" is rendered as a single letter.
In the Board's experience, cases in which differences in the spelling of the alleged Veteran's name appear in the claims file and have not been submitted for NPRC review and certification have not withstood judicial review when such cases are appealed to the U.S. Court of Appeals for Veterans Claims.

Thus, in light of the foregoing, the Board finds that remand is warranted so that the alternate spelling of the deceased's last name may be submitted to the NPRC for possible verification of service.  Further, on remand, a document dated May 11, 2009, entitled "PAGPAPATUNAY" should be translated into the English language and included in the claims folder.  Although we observe that another document with the same date is written in the English language, it does not appear to be the translation of the cited document (i.e., it has different dates and numbers therein). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Translate the document dated May 11, 2009, into English and include the translation in the record in order to facilitate review of the record by the Board.  

2.  Contact the NPRC and again request verification of service.  The request should include the alternate spelling of the deceased's last name as shown on the certificate of death and the May 2009 VA Form 21-534.  The response from the NPRC should be associated with the claims file.  

3.  Thereafter, readjudicate the claim.  Should the benefit sought on appeal remain denied, provide the appellant with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

